Citation Nr: 0315917	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  93-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1969 to July 
1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In correspondence received in February 2001, the veteran 
withdrew his appeal on for entitlement to service connection 
for a skin disability, stomach disability, vision disability 
and musculoskeletal disability, to include as due to 
herbicide exposure.  In that correspondence the veteran also 
cancelled the personal hearing scheduled for that date 
without requesting that such be rescheduled.  His request for 
a hearing is therefore considered to have been withdrawn.  


REMAND

Regulations provide that in order for a claim for service 
connection for PTSD to be successful there must be (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2002); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between the 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2002).  Under 38 C.F.R. § 4.125(a), a 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

The medical evidence shows that the veteran has received 
psychiatric treatment since the late 1970s and that the 
diagnoses have included PTSD, schizophrenia and generalized 
anxiety disorder.  In November 2000 and in February 2001, 
private psychiatrists diagnosed PTSD due to reported combat 
situations confronted during the veteran's military service.  
In contrast, the July 1999 VA examination report shows a 
diagnosis of schizophrenic disorder residual type with 
anxiety and some depression.  The VA examiner indicated such 
was not due to the veteran's service experiences, noting that 
the veteran only superficially mentioned Vietnam as had been 
the case in connection with an examination in 1990.  In other 
medical assessments, and in written statements in the record, 
however, the veteran has identified specific traumatic in-
service events, to include one event in November 1970 when 
his unit was approached by the enemy and individuals were 
killed and wounded.  

With respect to PTSD, the Board notes that the United States 
Armed Services Center for the Research of Unit Records 
(USASCRUR) has only searched unit reports for the veteran's 
unit in 1971.  In Falk v. West, 12 Vet. App. 402 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in essence, that the duty to assist in a PTSD case 
includes obtaining unit histories and records from all 
relevant dates as well as obtaining background documentation 
for awards or citations potentially indicative of combat.  
Thus, further stressor development is warranted to attempt to 
verify the alleged stressors in November 1970.

The Board also notes that the medical records showing a 
diagnosis of PTSD do not provide the detailed information 
required to show that the veteran meets the criteria for a 
diagnosis of PTSD under the DSM-IV.  Reports noting other 
psychiatric diagnoses do not include a discussion reconciling 
the various diagnoses of record. with consideration of the 
continuity of symptomatology and treatment demonstrated in 
the record.  Thus, VA's duty to assist also includes 
obtaining an examination to clarify the nature and etiology 
of all existing acquired psychiatric disorders.

With respect to all claims currently on appeal, the Board 
also notes that additional records of VA treatment or 
evaluation may be available.  Specifically, contemporary VA 
outpatient records include note of the veteran's complaints 
of upper and lower extremity symptoms and of headaches since 
service.  The veteran has asserted that such are related to 
his in-service herbicide exposure.  One entry, dated in 
August 2000, references assessment of the veteran for 
migraine headaches and peripheral neuropathy, and then 
indicates that medications were prescribed and that nerve 
conduction testing was scheduled for December 2000.  No VA 
records the nerve conduction testing are of record.  In fact 
no VA records dated in December 2000 or subsequent thereto 
are associated with the claims file.  Thus, remand to obtain 
any additionally relevant VA records must be accomplished 
prior to adjudication by the Board.  

For the above reasons this appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
inform him that he should submit medical 
evidence indicating that he has a 
diagnosed headache disability and that 
such is related to his military service, 
and that he should submit medical 
evidence indicating that diagnosed 
peripheral neuropathy is related to in-
service herbicide exposure or is 
otherwise of service origin.  He should 
be told that VA will assist him in 
obtaining such evidence if he provides 
sufficient identifying evidence and any 
necessary authorization.  The veteran 
should be informed that the evidence and 
information requested in the RO's letter 
must be received by the RO within one 
year of the date of the RO's letter.

2.  In any event, the RO should ensure 
that all records of relevant VA medical 
treatment or evaluation pertaining to 
psychiatric problems, headaches or 
peripheral neuropathy should be 
associated with the claims file, to 
include any reports of nerve conduction 
studies completed in or around December 
2000.  

3.  The RO should request the USASCRUR to 
provide verifying information concerning 
the enemy attack incident described by 
the veteran as having taken place in or 
around November 1970.  Following receipt 
of the report from USASCRUR (and the 
completion of any additional development 
warranted or suggested by that office).  

4.  When the above development has been 
completed, to the extent possible, the RO 
should schedule the veteran for a VA 
examination by a psychiatrist.  The claims 
files MUST be provided to the examiner and 
review of such should be reflected in the 
completed examination report.  The RO must 
also inform the examiner of the specific 
service stressors, if any, that have been 
verified.  
Based upon the examination results and the 
review of the claims files, the examiner 
should identify all existing psychiatric 
disorders.  The examiner is requested to 
specifically confirm or rule out a 
diagnosis of PTSD under DSM-IV.

If PTSD is diagnosed the examiner should 
specifically identify the stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  

If the veteran is found to have any other 
acquired psychiatric disorder(s), the 
examiner should provide an opinion with 
respect to each such disorder as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to the veteran's military 
service.  The examiner must provide the 
supporting rationale for all opinions 
expressed.

5.  After the above has been completed, 
to the extent possible, the RO should 
review the entire claims file and conduct 
any additionally indicated development it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.  In particular, the RO should 
assess whether an examination is 
necessary to determine the existence and 
etiology of a headache disability and/or 
peripheral neuropathy.

6.  After all indicated development has 
been completed, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case that includes a recitation of any 
evidence received since the last 
supplemental statement of the case was 
issued.  The veteran and his 
representative should be given an 
appropriate opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


